Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 1 of 10

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
V. : 3:12-CR-227
(JUDGE MARIANI)
RAFAEL POLONIA,
Defendant.
MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

Pending before the Court is Defendant Rafael Polonia’s Motion to correct and modify
his sentence pursuant to 28 U.S.C. § 2255. (Doc. 46).

On March 5, 2012, a criminal complaint was filed against Defendant, alleging he
knowingly received and distributed child pornography in violation of 18 U.S.C. § 2252(a)(2).
(Doc. 1), On September 4, 2012, Defendant entered a binding plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(C). (Doc. 30). Pursuant to the plea agreement,
Defendant agreed to waive his right to indictment by grand jury and enter a plea of guilty to
the charges in the information. (/d. at § 1). The parties additionally agreed: “The defendant
shall be sentenced within a range of no less than 96 months and no more than 132 months
in prison, a life term of supervised release, a fine, if any, to be determined by the court, and
a $100 special assessment.” (/d. at ] 12). The agreement also contained an appeal waiver.

(Id. at § 24).
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 2 of 10

On September 17, 2012, Defendant entered a plea of guilty. (Doc. 36). On
December 20, 2012, the Court accepted the Rule 11(c)(1)(C) plea agreement and
sentenced Defendant to a term of imprisonment of 124 months, followed by a lifetime of
supervised release. (Doc. 42). Defendant did not file a direct appeal.

On April 16, 2018, Defendant filed a pro se motion to correct and modify his lifetime
supervised release sentence pursuant to 28 U.S.C. § 2255. (Doc. 46). On June 29, 2018,
the Government filed a response, opposing the Motion.

The parties have fully briefed the Motion and it is ripe for decision. For the reasons
set forth below, the Court will deny Defendant’s Motion. (Doc. 46).

Il. STANDARD OF REVIEW

In pertinent part, 28 U.S.C. § 2255 provides:

A prisoner in custody under sentence of a court established by Act of Congress

Claiming the right to be released upon the ground that the sentence was

imposed in violation of the Constitution or laws of the United States . . . may

move the court which imposed the sentence to vacate, set aside, or correct the
sentence.
28 U.S.C. § 2255. “Section 2255 petitions are not substitutes for direct appeals and serve
only to protect a defendant from a violation of the constitution or from a statutory defect so
fundamental that a complete miscarriage of justice has occurred.” United States v. Cepero,
224 F.3d 256, 267 (3d Cir. 2000) (abrogated on other grounds by Gonzalez v. Thaler, 565
U.S. 134 (2012)) (citing Reed v. Farley, 512 U.S. 339, 348 (1994); Young v. United States,

124 F.3d 794, 796 (7th Cir. 1997)). Relief is available under Section 2255 only under
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 3 of 10

exceptional circumstances, when the claimed errors of law are “a fundamental defect which
inherently results in a complete miscarriage of justice,” or “an omission inconsistent with the
rudimentary demands of fair procedure.” Hill v. United States, 368 U.S. 424, 428, (1962).

Section 2255 also directs that, in some instances, the court “shall” hold an
evidentiary hearing.

Unless the motion and the files and records of the case conclusively show that
the prisoner is entitled to no relief, the court shall cause notice thereof to be
served upon the United States attorney, grant a prompt hearing thereon,
determine the issues and make findings of fact and conclusions of law with
respect thereto.

28 U.S.C. § 2255(b). In United States v. Booth, 432 F.3d 542 (3d Cir. 2005), the Court of
Appeals for the Third Circuit explained the court’s discretion in these matters:

Although a district court has discretion whether to order a hearing when a
defendant brings a motion to vacate sentence pursuant to 28 U.S.C. § 2255,
our caselaw has imposed limitations on the exercise of that discretion. In
considering a motion to vacate a defendant's sentence, “the court must accept
the truth of the movant's factual allegations unless they are clearly frivolous on
the basis of the existing record.” Government of the Virgin Islands v. Forte, 865
F.2d 59, 62 (3d Cir.1989). See also R. Governing § 2255 Cases R. 4(b). The
District court is required to hold an evidentiary hearing “unless the motion and
files and records of the case show conclusively that the movant is not entitled
to relief.” /d. We have characterized this standard as creating a “reasonably low
threshold for habeas petitioners to meet.” McCoy, 410 F.3d at 134 (quoting
Phillips v. Woodford, 267 F.3d 966, 973 (9th Cir. 2001)). Thus, the district court
abuses its discretion if it fails to hold an evidentiary hearing when the files and
records of the case are inconclusive as to whether the movant is entitled to
relief. /d. at 131, 134 (“If [the] petition allege[s] any facts warranting relief under
§ 2255 that are not clearly resolved by the record, the District Court [is]
obligated to follow the statutory mandate to hold an evidentiary hearing”).

432 F.3d at 545-46.
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 4 of 10

As a general rule, the petitioner has the burden of proof in § 2255 proceedings.
See United States v. Hollis, 569 F.2d 199, 205 (3d Cir.1977).

Ineffective assistance of counsel claims are properly raised on collateral review
rather than on direct appeal. Massaro v. United States, 538 U.S. 500, 504 (2003). To
succeed on an ineffective assistance of counsel claim, a petitioner must satisfy the two-part
test set out in Strickland v. Washington, 466 U.S. 668, 687 (1984). A petitioner must
demonstrate “(1) that counsel’s performance was deficient, that is, it fell below an objective
standard of reasonableness, and (2) that counsel's deficient performance prejudiced his
client.” Albrecht v. Horn, 485 F.3d 103, 127 (3d Cir. 2007) (citing Strickland, 466 U.S. at
689-92). The petitioner bears the burden of establishing that counsel's performance
prejudiced the defense. Marshall v. Hendricks, 307 F.3d 36, 89 (3d Cir. 2002).

Ill. ANALYSIS

In his Section 2255 Motion, Defendant asserts “[L]ifetime supervised release is
unconstitutional on movant's first conviction under 18:2252(A)(2) of the Fed.R.Crim.P.”
(Doc. 46, at 1-2). Defendant further argues that his counsel's failure to object to the
Presentence Report [hereinafter “PSR’] and the failure to appeal his lifetime sentence of
supervised release constituted ineffective assistance of counsel. (Doc. 46, at 2-3). The
Court will deny Defendant's petition because it is untimely, Defendant has not demonstrated
his counsel was ineffective, and a lifetime sentence of supervised release is not

unconstitutional.
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 5 of 10

Defendant's Motion must be denied because it is time-barred. Section 2255 provides
in relevant part: “A 1-year period of limitation shall apply to a motion under this section. The
limitation period shall run from the latest of the date on which the judgment of conviction
becomes final.” 28 USC § 2255(f}(1). Defendant's conviction became final on December 20,
2012. (Doc. 42). However, Defendant did not file the instant petition until April 16, 2018—
more than five years after the conviction became final. (See Doc. 46).

Defendant argues, “Reasons movant not filing a timely petition attacking supervised
release that he is not diligent of the law.” (Doc. 46, at 2). The Court assumes that Defendant
is arguing his case is subject to equitable tolling because he is a pro se petitioner.’
Equitable tolling is only appropriate where a petitioner has “in some extraordinary way...
been prevented from asserting his or her rights.” Miller v. New Jersey State Dep't of Corr.,
145 F.3d 616, 618 (3d Cir. 1998). Filing a petition pro se or being unfamiliar with the legal
process and statutes of limitations cannot excuse filing a Motion after the statute of
limitations has expired. Miller v. New Jersey State Dep't of Corr., 145 F.3d 616, 618-19 (3d
Cir. 1998) (holding a habeas petitioner must demonstrate he exercised “reasonable
diligence” when filing and “mere excusable neglect is not sufficient” to justify equitable

tolling); Fadayiro v. United States, 30 F. Supp. 2d 772, 781 (D.N.J. 1998) (holding a habeas

 

' The Court notes it generally gives greater leeway to pro se litigants and will assume Defendant is arguing
for the statute of limitations to be tolled. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652
(1972); Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993).

5
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 6 of 10

petitioner's lack of knowledge regarding the limitations period of § 2255 insufficient to justify
equitable tolling).

Defendant's Motion, therefore, must be denied because it was unquestionably filed
outside the statute of limitations.

Even if Defendant's petition was not time-barred, there is no basis to modify his
sentence. Defendant asserts that his counsel provided ineffective assistance because
counsel failed to raise objections to the PSR and failed to file a direct appeal. (Doc. 46, at
3). The Government argues Defendant's ineffective assistance claim is frivolous considering
the Defendant entered a Rule 11(c)(1)(C) plea agreement. (Doc. 50, at 8). The Government
further argues, “(T]he defendant’s claim that lifetime supervised release is unconstitutional is
meritless.” (/d.). The Court agrees with the Government.

In order to demonstrate his counsel's performance was ineffective, Defendant must
prove: (1) counsel's performance was deficient and (2) the deficient performance prejudiced
the defense. Strickland, 466 U.S at 687. See Hill v. Lockhart, 474 U.S. 52,58, 106 S.Ct.
366, 370, 88 L.Ed.2d 203 (1985) (holding the Strickland test applies to challenges to guilty
pleas based on ineffective assistance of counsel). To show a counsel's performance was
deficient, the petitioner must show counsel's representation fell below an objective standard
of reasonableness. Strickland, 466 U.S. at 687, 104 S.Ct. 2052. The Court “must indulge a
strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689, 104 S. Ct. 2052. If a petitioner cannot
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 7 of 10

prove one of the prongs, the petitioner's ineffective assistance claim must fail. Strickland,
466 U.S. at 687, 104 S.Ct. 2052.

Here, the performance of Defendant's counsel was not deficient as it was an
objectively reasonable decision not to object or appeal the lifetime supervised release
sentence. Counsel had no grounds to object because Defendant knew he would be
sentenced to lifetime supervised release and agreed to that term in his Rule 4 1(c)(1)(C)
plea agreement.

Federal Rule of Criminal Procedure 11(c)(1)(C) provides in relevant part:

If the defendant pleads guilty or nolo contendere to either a charged offense or

a lesser or related offense, the plea agreement may specify that an attorney for

the government will:

(C) agree that a specific sentence or sentencing range is the appropriate

disposition of the case, or that a particular provision of the Sentencing

Guidelines, or policy statement, or sentencing factor does or does not apply

(such a recommendation or request binds the court once the court accepts the
plea agreement).

Fed. R. Crim. P. 11(c)(1)(C). Once a court accepts a plea agreement under Rule
11(c)(1)(C), “it must be enforced at sentencing.” United States v. Bernard, 373 F.3d 339,
345 (3d Cir. 2004).

Here, the parties stipulated to a sentencing range, including a lifetime of supervised
release, and agreed to be bound by those terms in the Rule 11(c)(1)(C) plea agreement.
The Court accepted the plea agreement and was bound to enforce the sentence therein.
(Doc. 42). There was no basis to object to the lifetime supervised release sentence as it

was Clearly delineated in the plea agreement signed by Defendant. The agreement explicitly

7
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 8 of 10

states the parties stipulated to “a life term of supervised release.” (See Doc. 30, at J 12).
Moreover, in a written and signed statement, Defendant agreed, “I further understand that
the Judge could sentence me to a life term of supervised release which shall be served at
the conclusion of and in addition to any term of imprisonment.” (Doc. 31, at J 2). Counsel's
decision not to object to a sentence to which his client expressly assented does not
constitute deficient performance.

Defendant argues that his counsel should have objected to or appealed his lifetime
supervised release sentence as unconstitutional. (Doc. 46, at 2). However, such an
objection is unsupported by the law. Section 3853(k) specifically authorizes a term of
supervised release of “any term of years not less than 5, or life” for defendants convicted
under Section 2252. 18 U.S.C. 3583(k). The Sentencing Guidelines likewise provide “the
length of the term of supervised release shall be not less than the minimum term of years
specified...and may be up to life, if the offense is a sex offense.” U.S.S.G. § 5D1.2(b)(2).
See id., Application Note 1 (defining sex offense as “an offense, perpetrated against a
minor, under Chapter 110 [of Title 18 of the United States Codel],” which includes § 2252).
Furthermore, the Sentencing Guidelines Policy Statement states, “If the instant offense of
conviction is a sex offense... the statutory maximum term of supervised release is
recommended.” /d.

Additionally, the Third Circuit has consistently upheld lifetime supervised release

sentences for defendants convicted of sex offenses. See, e.g., United States v. Alander,
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 9 of 10

331 F. App'x 913, 915 (3d Cir. 2009); United States v. Proctor, 281 F. App’x 72, 73 (3d Cir.
2008); United States v. Kuchler, 285 F. App'x 866, 870 (3d Cir. 2008). See also United
States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008)("The district court was within its
discretion to conclude that a lifetime term of supervised release was necessary to punish
Daniels for his crime, to rehabilitate him, and to protect the public from future crimes by
Daniels.”).

Defendant's counsel would have had no basis to object to or appeal the sentence to
lifetime supervised release. Counsel's decision not to object or appeal was not objectively
unreasonable and therefore does not constitute ineffective assistance of counsel. Having
found counsel's performance was not deficient, the Court need not address the second
prong of the Strickland test. |

In conclusion, Defendant’s Section 2255 Motion must be denied because it has not
been timely filed; and, even if it had been timely filed, Defendant has not met his burden to
prove his ineffective assistance of counsel claim. Defendant's sentence to a lifetime of
supervised release will not be modified.

The right to appeal the denial of a Section 2255 motion is governed by the
requirements of Section 2253(c). 28 U.S.C. § 2253(c)(1)(B). Section 2253 also provides “A
certificate of appealability may issue under paragraph (1) only if the applicant has made a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with
Case 3:12-cr-00227-RDM Document 52 Filed 09/03/20 Page 10 of 10

the district court's resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further.” Miller-E/ v.
Cockrell, 537 U.S. 322, 327, 123 S.Ct. 1029, 1034, 154 L.Ed.2d 931 (2003).

Here, Defendant has not demonstrated that he is entitled to a certificate of
appealability. Jurists of reason would not disagree with this Court’s resolution of
Defendant's constitutional claim as his ineffective assistance of counsel claim is meritless
and was filed after the statute of limitations expired. Accordingly, a certificate of
appealability will not be issued.

IV. CONCLUSION

For the foregoing reasons, this Court will deny Defendant's Motion under 28 U.S.C. §

2259. (Doc. 46). Defendant’s petition is denied and a certificate of appealability will not

issue. A separate Order follows.

C711 Shed
Robert D. Mariani
United States District Judge

 

10
